PETTINE, District Judge,
concurring in the judgment.
I concur in the judgment of the court that the Maine Traveler Information Services Act unconstitutionally abridges First Amendment rights. The statute presents several difficult questions, and I am in accord with the court’s view on many of them. I write separately, however, because I am compelled to disagree with the implications of the court’s treatment of commercial speech.
I. The Nature of the Statute
At the outset, I note the difficulty of placing the Maine statute into one of the traditional First Amendment analytic pigeonholes. I am troubled by denominating the statute an “incidental” restriction on expression that might be justified by a “sufficiently important governmental interest in regulating the nonspeech elements.” United States v. O’Brien, 391 U.S. 367, 376, 88 S.Ct. 1673, 1678, 20 L.Ed.2d 672 (1968). The state’s asserted concerns — highway safety, promotion of tourism, and aesthetics — certainly seem to be interests “unrelated to the suppression of free expression,” id. at 377, 88 S.Ct. at 1679, and there is no evidence that they are pretexts concealing more sinister designs. Moreover, it does appear that it is the physical existence per se of signs along the public highways, rather than any particular message communicated thereon, that offends those interests. Nevertheless, I do not believe that prohibiting the erection of signs could be analogized to prohibiting the destruction of draftcards, in order to fit the Maine statute into O’Brien’s “incidental limitation” framework. Unlike draftcards, which have a purpose and meaning independent of any potential for speech by the holder, billboards are expression incarnate. While, in theory, the legislature’s goals would be frustrated even if all highway signs were painted bright colors and conveyed no message whatsoever, we know that, in fact, people do not put up billboards simply for the sake of erecting objects along the roadways. As a practical matter, billboards do not have a purpose and meaning apart from their potential for speech. Thus, I cannot regard the statute as an “incidental” restriction on expression. Suppression of speech may not have been the motive of the legislature, but surely it was intentional, for it was a predictable and inevitable result of the enactment of this statute.
*17Nor am I completely comfortable label-ling the statute a time, place, or manner restriction.
In the first place, permanent signs advertising the activities of certain organizations (churches and civic groups) and temporary signs advertising the happening of certain events (suppers, lawn sales, etc. of nonprofit organizations, and fairs and exhibitions) are exempted. The Supreme Court has recently reiterated that time, place, or manner regulations must be “applicable to all speech irrespective of content.” Consolidated Edison Co. v. Public Service Commission, 447 U.S. 530, 536, 100 S.Ct. 2326, 2332, 65 L.Ed.2d 319 (1980), quoting Erznoznik v. City of Jacksonville, 422 U.S. 205, 209, 95 S.Ct. 2268, 2272, 45 L.Ed.2d 125 (1975). “Governmental action that regulates speech on the basis of its subject matter ‘slip[s] from the neutrality of time, place, and circumstances into a concern about content’.” Id. at 4777, 100 S.Ct. at 2332, quoting Police Department v. Mosley, 408 U.S. 92, 99, 92 S.Ct. 2286, 2292, 33 L.Ed.2d 212 (1972). See Linmark Associates, Inc. v. Willingboro, 431 U.S. 85, 93-94, 97 S.Ct. 1614, 1618-19, 52 L.Ed.2d 155 (1977). Here, the three-week sign provision and the exemption for church and civic group informational signs undeniably discriminates “between lawful and unlawful conduct based upon the content of the . . . communication.” Carey v. Brown, 447 U.S. 455, 459, 100 S.Ct. 2286, 2289, 65 L.Ed.2d 263 (1980). Content-based distinctions are the most suspect form of First Amendment restriction. See Erznoznik v. City of Jacksonville, 422 U.S. at 209-12, 95 S.Ct. at 2272-2273; Police Department v. Mosley, 408 U.S. at 95-99, 92 S.Ct. at 2289-92. Therefore, at least these portions of the statute cannot be upheld unless careful scrutiny assures us that the distinctions are finely tailored to serve substantial, or perhaps even compelling, state interests. See Carey v. Brown, 100 S.Ct. at 2289-2292. (Court refers to both “substantial” and “compelling” governmental interests in discussing permissibility of content-based restrictions).
In my view, these exemptions do not pass this exacting test. For example, I fail to see any substantial state interest served by allowing a temporary sign that advertises a Christmas bazaar at the local church while prohibiting a sign of identical size, shape, color and duration that advertises a preChristmas sale at the local department store. Nor do I see a substantial justification for permitting a sign that states the meeting time of a civic organization while barring a similar sign announcing the meeting time of an individual’s sewing circle. The court is apparently willing to accept such results as reflecting the “important governmental interest in dissemination of information of special public concern.” With respect, I am not sure that the state can decide that the events and operations of nonprofit organizations are of special concern to the public while the events and operations of businesses and individuals are not. See Carey v. Brown, 100 S.Ct. at 2292 quoting Police Department v. Mosley, 408 U.S. at 95-96, 92 S.Ct. at 2289-90. Moreover, the categories of temporary signs now permitted are no less threatening to the goals of the statute than would be other types, especially those put up by businesses. It might even be argued that such categories are more likely to be aesthetically offensive because they will probably be designed and erected by amateurs and may be less carefully constructed and secured. Therefore, I would conclude that the content-based distinctions here have little or no bearing on the interests the statute purportedly furthers.1 Cf. Carey v. Brown, 100 S.Ct. at 2292.
Leaving aside the special problems posed by the three-week sign provision and the exemption for civic and religious organizations, I have more fundamental difficulties *18with regarding the statute as a time, place, or manner regulation. In my opinion, there is merit in plaintiffs’ argument that the near-total interdiction of highway signs and billboards accomplished by this statute cannot be viewed as merely a limitation on when, where, or how such speech can take place. It is not an over-statement to say that the statute virtually obliterates the right to speak by sign at any place visible from Maine’s public roads. All off-premise ideological speech by sign (except that covered by the two exemptions discussed above) is outlawed unless it is the subject of an upcoming election or referendum. Because permissible on-premise signs are limited to those that “advertise [a] business, facility, or point of interest conducted thereon,” an individual cannot engage in ideological speech by sign even on his own property if the sign is visible from a public roadway. Nor, apparently, can he publicize such events as a “Garage Sale” or “Free Kittens” that do not constitute a business conducted on the premises. Commercial entities are limited to six off-premise signs (OBDS) whose size, content and location are regulated and whose style must conform to mandated specifications. Content of on-premise commercial signs is unrestricted, but they may not exceed ten in number. All these restrictions apply not only to major commuter routes and interstate highways, but to every public road in the state.
The typical time, place, or manner restriction involves some limitation on a mode of expression. E. g., Grayned v. Rockford, 408 U.S. 104, 116-21, 92 S.Ct. 2294, 2303-2306, 33 L.Ed.2d 222 (1972) (anti-noise ordinance involving grounds adjacent to school); Cameron v. Johnson, 390 U.S. 611, 88 S.Ct. 1335, 20 L.Ed.2d 182 (1968) (picketing that unreasonably interferes with access to public buildings); Adderley v. Florida, 385 U.S. 39, 87 S.Ct. 242, 17 L.Ed.2d 149 (1966) (demonstrations on jailhouse grounds); Cox v. Louisiana, 379 U.S. 559, 85 S.Ct. 476, 13 L.Ed.2d 487 (1965) (picketing or parading near courthouse); Kovacs v. Cooper, 336 U.S. 77, 69 S.Ct. 448, 93 L.Ed. 513 (1949) (sound trucks emitting “loud and raucous” noises);2 Thornhill v. Alabama, 310 U.S. 88, 60 S.Ct. 296, 84 L.Ed. 460 (1940) (loitering or picketing at business establishment to deter public patronage). Cf. Carey v. Brown, 447 U.S. 455, 100 S.Ct. 2286, 65 L.Ed.2d 263 (picketing in residential neighborhood with content-based exception); Police Department v. Mosley, 408 U.S. 92, 92 S.Ct. 2286, 33 L.Ed.2d 212 (1972) (picketing near school with content-based exception). In these cases, use of a method of communication was prohibited in some circumstances but remained available in others. Here, however, the state has imposed a virtually absolute ban on speech by sign and billboard everywhere within its boundaries. Cf. Lovell v. Griffin, 303 U.S. 444, 451, 58 S.Ct. 666, 668, 82 L.Ed. 949 (1938). Perhaps it is only a question of degree, but it seems to me that when the state effectively removes one medium of communication from the palette of expressive modes available to a speaker, the difference is qualitative, rather than merely quantitative. See Martin v. Struthers, 319 U.S. 141, 146-47, 63 S.Ct. 862, 864-65, 87 L.Ed. 1313 (1943) *19(Court distinguishes anti-canvassing ordinance from mere time, place or manner regulation); Schneider v. New Jersey, 308 U.S. 147, 163-65, 60 S.Ct. 146, 151-152, 84 L.Ed. 155 (1939) (Court reluctant to view anti-leaflet ordinances as merely time, place or manner restrictions). It is often said that the First Amendment affords less protection to the medium than to the message. See, e. g., Kaufman, The Medium, The Message And The First Amendment, 45 N.Y.U. L.Rev. 762, 772 (1970). Certainly, the premise of the time, place or manner cases is that the state may regulate the form of expression to a greater extent than it can control content. See Consolidated Edison Co. v. Public Service Commission, 100 S.Ct. at 2331; Grayned v. Rockford, 408 U.S. at 115-16, 92 S.Ct. at 2302-2303; Cox v. Louisiana, 379 U.S. at 564-565, 85 S.Ct. at 480-481. However, where the method of communication at issue has been a traditionally-accepted channel for the expression of ideas and information, and where the method is not intrinsically dangerous to the speaker or the public, I find it very problematic that a state can virtually abolish that method under the guise of time, place or manner regulation.3 Cf. Grayned v. City of Rockford, 408 U.S. at 117, 92 S.Ct. at 2303. (“Free expression ‘must not, in the guise of regulation, be abridged or denied.’ ”); Cantwell v. Connecticut, 310 U.S. 296, 308, 60 S.Ct. 900, 905, 84 L.Ed. 1213 (1940) (“a state may not unduly suppress free communication of news . .. under the guise of conserving desirable conditions”). At the least, I believe such legislation should be recognized as a very unusual, and very suspect, breed of time, place or manner restriction.
In sum, although it is a point on which reasonable minds can differ — as the court’s scholarly opinion exemplifies — I would approach this statute as a deliberate and practically absolute suppression of speech expressed through a traditionally-used and commonly-accepted form of communication. It is in that light that I examine the First Amendment values implicated.
II. Nature of the First Amendment Infringement
As recognized by the court’s opinion, the statute significantly restricts both ideologi*20cal and commercial speech by sign. Of course, a governmental restriction on speech is not automatically invalid. Consolidated Edison Co. v. Public Service Commission, 100 S.Ct. at 2331. The decisive elements are the weight and urgency of the state’s interests and the care with which the regulation is tailored to achieve them.
Maine has offered three justifications for the heavy burden it has imposed on written roadside communication. As the majority opinion persuasively demonstrates, the record before us simply does not support the asserted nexus between highway safety and the prohibition of signs and billboards. Beyond that, the state has expressed its concern for encouraging tourism and preserving the aesthetic purity of its many scenic vistas. I am not so sure as my brethren that the former of these interests is actually furthered by this statute. Without doubt, Maine’s natural beauties attract tourists; presumably, the more unspoiled those beauties remain, the more tourists will sojourn in the state. However, the value of vacationers to the state lies not in their mere physical presence within its borders. Tourists are desired because they spend money. It stands to reason that the more frequently and forcefully visitors are assured of the desirability of the state’s restaurants, motels, stores, and other attractions, the more likely they are to leave their money behind them in Maine. A law that silences a significant source of such assurances seems to me a peculiar way to foster tourism. Undoubtedly, there is a point at which the cost of roadside advertising (i. e. the number of tourists repelled by a billboard-filled highway) outweighs its economic returns, but the record before us contains no more evidence on this point than it does on highway safety. Therefore, I would conclude that the statute cannot be justified as a means of preserving the economic resource of tourism.
To my mind, then, the state’s sweeping ban on billboards and highway signs must stand or fall on the basis of its concern for aesthetic values. In attempting to determine whether this interest is sufficient to warrant so great an intrusion on First Amendment rights, we are again confronted by analytic difficulties. As I have already noted, I am uncomfortable regarding the statute merely as an incidental limitation on expression or as the typical time, place or manner restriction. Rather, I would treat it as a deliberate suppression of speech, for Maine has singled out only one manmade intrusion on nature — a form of speech — as the target of its aesthetic concern. This creates a problem, however, in that different standards reflecting different quantums of constitutional protection, apply to restrictions on ideological and commercial speech. Thus, I follow the majority’s lead in bifurcating the statute for purposes of analysis, considering it separately with respect to each type of speech. That we feel compelled to make a content-based analysis of what purports to be (with limited exceptions) a content-neutral statute further points up the difficult and unsettling nature of Maine’s actions here.
A. Impact on Ideological Speech
The First Amendment’s prime solicitude for ideological speech is reflected in the stringent standard required of statutes that would deliberately suppress such speech: the restriction must be a precisely drawn means of serving a compelling state interest. Consolidated Edison Co. v. Public Service Commission, 100 S.Ct. at 2333. I concur with the court that Maine’s statute is unconstitutional because I believe that the state’s aesthetic concerns, legitimate and important as they are, are not sufficiently compelling to justify the near-total ban on ideological speech by sign. The First Amendment requires that we tolerate a certain amount of speech in forms that are not soothing to the ear or pleasing to the eye. See Cohen v. California, 403 U.S. 15, 21, 24-25, 91 S.Ct. 1780, 1787-88, 29 L.Ed.2d 284 (1971). Cf. Rowan v. Post Office Department, 397 U.S. 728, 738, 90 S.Ct. 1484, 1491, 25 L.Ed.2d 736 (1970). In part, this reflects a solicitude for the speaker’s ability to select the medium he believes most suited to his message; in part, it reflects a recognition that a medium which one listen*21er finds ineffective or even offensive may be perceived by another as influential or even appealing. I do not think that the state can virtually eradicate ideological speech by billboard and highway sign simply because it believes that all its public roadways would be more aesthetically pleasing without the attendant clutter.4
B. Impact on Commercial Speech
The impermissible burden imposed by the statute on ideological speech is sufficient to require its invalidation without even considering its effect on commercial expression. However, because the court devotes a substantial portion of its opinion to the commercial speech aspect, and because I feel constrained to disagree with some of what is said there, I also reach the commercial speech issue.5
The Supreme Court’s most recent pronouncement in this area teaches that a deliberate suppression of commercial speech is permissible only when a substantial government interest is directly advanced by a statute no more extensive than necessary to serve that interest. Central Hudson Gas & Electric Corp. v. Public Service Commission, 447 U.S. 557, 564, 100 S.Ct. 2343, 2350, 65 L.Ed.2d 341 (1980) (standard for accurate commercial speech concerning lawful activity.) I concur wholeheartedly with the court’s eloquent testimony to the importance of aesthetic concerns, and I find the state’s desire to preserve the beauties of its natural resources a substantial, even if not compelling, interest. See Berman v. Parker, 348 U.S. 26, 32-33, 75 S.Ct. 98, 102, 99 L.Ed. 27 (1954). I also agree that the statutory prohibition directly advances that interest. Anyone who frequently travels our highways for business or pleasure would probably agree that for every one billboard that is cleverly conceived, artistically executed, or especially informative, there are a dozen that are tasteless, insulting to the intelligence, or just plain ugly. It is hard to argue that many roads would not be more attractive if uncluttered by the importunities of billboard users.
My quarrel with the statute’s suppression of commercial speech initially arose from my belief that its near-absolute ban is more extensive than is necessary to achieve the state’s aesthetic goals. Surely it cannot be suggested that a garish billboard erected in the midst of a densely commercialized area has the same aesthetic impact as the identical billboard placed in a primeval forest. Signs and billboards are not universally incompatible with their surroundings,6 and *22the state really has not attempted to show us to what degree its statute rescues areas in which the intrusion of billboards significantly spoils the existing environment. The court’s response is that the state’s aesthetic goals are frustrated if any part of the public highway is cluttered by signs; it does not serve the legislature’s purpose to condemn some areas to remaining ugly, or become uglier. This point is well taken. Exempting certain portions of the roadside (as defined, perhaps, by existing zoning patterns) would undoubtedly create billboard ghettos, for those desiring to employ the medium of sign would flood all available areas until they become supersaturated with billboards. Therefore, although my doubts are not entirely quelled, I am willing to concede that the statute’s broad sweep may be necessary fully to implement the state’s desire to beautify and unclutter its public highways.
Once this concession is made, however, the thorniest problem with a statute banning commercial speech by sign is exposed. Central Hudson requires that there be a tight nexus between the desired ends and the chosen means. Here is a case where the degree of the statute’s effectiveness is directly proportional to the degree it impinges on commercial speech. The more grievous the burden on First Amendment rights, the more perfect the “means”/“ends” fit, for if we agree with the state that aesthetic concerns forbid permitting even unattractive areas to be made uglier by billboards, then we must conclude that any roadside sign is a threat to the statutory purpose. I believe this is a rare situation in First Amendment cases. Usually, a far-reaching, speech-suppressive statute is drawn more broadly than the state’s concerns require. E. g., Carey v. Brown, 100 S.Ct. at 2291-2296; First National Bank of Boston v. Bellotti, 435 U.S. 765, 794-95, 98 S.Ct. 1407, 1425-26, 55 L.Ed.2d 1407 (1978); Bates v. State Bar of Arizona, 433 U.S. 350, 383-84, 97 S.Ct. 2691, 2709, 53 L.Ed.2d 810 (1977); Carey v. Population Services International, 431 U.S. 678, 700-02, 97 S.Ct. 2010, 2024-25, 52 L.Ed.2d 675 (1977). Such was the case in Central Hudson itself. See 100 S.Ct. at 2352. Thus, the Court there did not have to confront the question whether, in a case where breadth corresponds to effectiveness, the state can be required to settle for a less efficacious method in order to preserve some portion of the speech that will otherwise be lost. In other words, when the means-ends fit is too good, such that a gain in one value necessarily requires a loss of the other, must the state accept a compromise?
The court would apparently answer this question “no,” for the clear implication of the court’s opinion is that this statute, if limited to commercial speech, would be constitutional. With deference to the erudite and thoughtful approach the court takes, I simply do not agree that the survival of commercial speech by sign can be left to the grace of Maine’s legislature.
The costs imposed on the commercial speaker by this statute are great. Billboards offer a high degree of exposure for a relatively low cost. Leaflets and brochures may be comparably inexpensive, but because they cannot be obtained without the driver’s active assistance — i. e., stopping, pulling off at an information center, and selecting materials from an array — they do not possess the same potential for audience impact. Some travelers will choose to fore-go the product rather than interrupt their drive and attempt to locate the necessary information.7 Others, who possess no con*23scious desire for the product but who would have become interested had promotional materials come to their attention, see Linmark Associates, Inc. v. Willingboro, 431 U.S. at 93, 97 S.Ct. at 1618, will also be lost as customers.
Signs and billboards also have a unique capacity for timely appeals to traveling consumers. The speaker advertising by radio or newspaper and, to a certain extent, by leaflet or brochure must hope for a fortuitous coincidence of information, desire, and opportunity to act. Billboards can be placed at appropriate locations and intervals, presenting the speaker’s message to the audience at a point at which they can be persuaded to act upon it. By contrast, travelers may hear the radio ad for “Mrs. Wilson’s Homemade Ice Cream” twenty miles after they passed the turnoff to her restaurant, or they may find the brochure for Lakeside Country Inn the day after they have established themselves in another hostel.
The state has tried to alleviate these burdens somewhat by the provision of OBDS.8 However, the value of these signs for many commercial advertisers is, to my mind, questionable. Homogeneity is the soul of the OBDS concept; through regimentation of “size, color, lighting, manner of display and lettering,” 23 M.R.S.A. § 1910, the state attempts to ensure that every merchant’s sign looks like the sign of every other merchant. Even with the expansion of permissible content envisioned by the court, the opportunity for product differentiation through creative or provocative advertising is sharply curtailed. This may not matter a great deal to a Howard Johnson or a Burger King, whose name alone conjures up an entire image of the product in the reader’s mind. For the small, local hotel or restaurant, however, such uniformity may leave them virtually indistinguishable from their competitors. More important, government imposed conformity treads on a cherished First Amendment value: the freedom of the speaker to clothe his message in the style and form he deems most satisfying and effective. Admittedly, this freedom is not absolute. However, its loss is an element that must be reckoned as one of the costs exacted by this statute.
Against these costs imposed on commercial speech, we must assess the benefit that accrues to Maine’s citizens. Even assuming that a total ban on billboards will produce some aesthetic gain in all highway areas, the quantum of improvement will obviously vary with the site involved. In undeveloped areas, it may very well be that signs and billboards are the principal eyesores; here, the benefit will be great, for their removal would return the landscape to its pristine beauty. In industrial and commercial areas, however, signs and billboards are but one of countless types of manmade intrusions on the natural landscape. Without denying that some perceptible change for the better would occur even here, I question whether the margin of improvement obtained in these areas can really justify the state’s decision to virtually eradicate commercial speech by sign and billboard. Cf. Schneider v. New Jersey, 308 U.S. at 162-63, 60 S.Ct. at 151. If any one, consistent thread runs through First Amendment jurisprudence, surely it must be the recogni*24tion that the preservation of free expression is neither easy nor comfortable. It often requires of us that we tolerate things we would rather not see and endure things we would rather not hear. It requires that we accept a less-than-perfect world — a world that is not as quiet,9 as neat,10 as refined,11 or even, I believe, as scenic as we might like.
In my view, therefore, Maine could not save this statute by limiting its application to commercial speech. I do not believe that Central Hudson was intended to preclude a balancing test when a statute imposes a near-total ban on one medium of communication. Cf. Martin v. Struthers, 319 U.S. 141, 63 S.Ct. 862, 87 L.Ed. 1313 (1943); Schneider v. New Jersey, 308 U.S. 147, 60 S.Ct. 146, 84 L.Ed. 155 (1939). Perhaps a different case would be presented were the billboard ban limited to selected scenic highways or to areas not zoned for industrial or commercial development.12 Undeniably, such an approach would be a less thorough vindication of the state’s aesthetic concerns; it would have the virtue, however, of allowing those concerns to coexist with First Amendment values without imposing a grievous burden on either interest.
One final point must be made. The court finds it easier to approve the state’s attempts at fullscale restriction of signs and billboards because “deprivation of highway opportunities is not as legally objectionable as some other curtailments.” This seems to me somewhat of an inversion of the traditional approach in First Amendment cases. “[Sjtreets, sidewalks, parks and other similar public places are so historically associated with the exercise of First Amendment rights that access to them for the purpose of exercising such rights cannot constitutionally be denied broadly and absolutely.” Carey v. Brown, 100 S.Ct. at 2289, quoting Amalgamated Food Employees Union v. Logan Valley Plaza, 391 U.S. 308, 315, 88 S.Ct. 1601, 1606, 20 L.Ed.2d 603 (1968). See Schneider v. New Jersey, 308 U.S. at 163, 60 S.Ct. at 151 (“the streets are natural and proper places for the dissemination of information and opinion”). Although use of the streets by merchants extolling their wares and services may not have the same place in the hierarchy of First Amendment values as does the activity of social reformers and political dissidents,13 it is a practice equally time-honored. Plaintiffs here do not demand that the state permit government property to be appropriated to their use. Cf. Greer v. Spock, 424 U.S. 828, 96 S.Ct. 1211, 47 L.Ed.2d 505 (1976); Lehman v. Shaker Heights, 418 U.S. 298, 94 S.Ct. 2714, 41 L.Ed.2d 770 (1974) (plurality opinion). See Consolidated Edison Co. v. Public Service Commission, 100 S.Ct. at 2333. They seek merely the right to continue using privately owned land to communicate with highway travelers. Certainly, public roadways are not created for the convenience of advertisers. However, since we have rejected the suggestion that commercial speakers obstruct or make perilous the intended use of the roadways, I do not see that the state has any greater power to *25prevent speakers from reaping the incidental benefits of public congregation on the highways than it has to restrict their access to an audience gathered in any other public place.
For all these reasons, then, I join in the court’s conclusion that the Maine Traveler Information Services Act is unconstitutional, but I cannot subscribe to the suggestion that an equally sweeping ban levelled against commercial speech by sign would be acceptable.

. The statute provides other content-based exemptions not discussed here. Some — a g., bus signs and traffic signs — are undoubtedly sustainable. Others, particularly an exemption of only three weeks for political signs, are exceedingly suspect. Because I believe that the statute is invalid in its entirety, I do not consider the particular problems that the various exemptions may present.


. Kovacs, which sustained a municipal sound truck ordinance, is the case in which the Court appears to have come closest to regarding the eradication of a method of communication as a time, place or manner restriction. I believe, however, that that case does not in fact stand for so broad a proposition. Writing for the Court, Justice Reed stated:
Unrestrained use throughout a municipality of all sound amplification devices would be intolerable. Absolute prohibition within municipal limits of all sound amplification, even though reasonably regulated in place, time and volume, is undesirable and probably unconstitutional as an unreasonable interference with normal activities.
336 U.S. at 81-82, 69 S.Ct. at 451.
Thus, it appears that the issue was the city’s ability to regulate the manner of amplification — i. e., “loud and raucous” — rather than the permissibility of a total ban. Citations to Kovacs in later cases seem to support this reading. E. g., Virginia State Board of Pharmacy v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 771, 96 S.Ct. 1817, 1830, 48 L.Ed.2d 346 (1976); Grayned v. Rockford, 408 U.S. 104, 116, 92 S.Ct. 2294, 2303, 33 L.Ed.2d 222 (1972). Cf. Saia v. New York, 334 U.S. 558, 561-62, 68 S.Ct. 1148, 1150, 92 L.Ed.2d 1574 (1948) (recognizing the importance of soundtrucks as a medium of expression).


. My doubts are in part rooted in the recognition that the government need show only a significant interest and the presence of ample alternative channels for communication in order to justify a time, place or manner restriction. See Consolidated Edison Co. v. Public Service Commission, 447 U.S. 530, 534, 100 S.Ct. 2326, 2331, 65 L.Ed.2d 319 (1980). It seems to me that this standard does not afford sufficient protection for First Amendment values when the loss of a commonly-accepted medium of expression is the price exacted by the statute. Suppose the state were to ban newspapers, citing the environmental damage attendant on their production and the waste disposal problems created by their use. Would we be willing to sustain such a statute even if the state could show that, in a society which increasingly prefers the electronic media to reading, radio and television are adéquate alternative methods of reaching most people?
The method of expression may not have the same claim to First Amendment protection as does the content. See Grayned v. Rockford, 408 U.S. at 115-16, 92 S.Ct. at 2302-2303; Cohen v. California, 403 U.S. 15, 18-19, 91 S.Ct. 1780, 1784-85, 29 L.Ed.2d 284 (1971). The law is not yet prepared to agree with Marshall McLuhan that the medium is the message. However the speaker’s ability to choose the medium is, I believe, a distinct and important part of First Amendment rights. (I am speaking here, of course, of methods of expression that do not threaten the speaker or the person or property of another.) Whether we view it from the speaker’s perspective, and say that the choice of medium is a component of the personal fulfillment fostered by the First Amendment, see Cohen v. California, 403 U.S. at 25-26, 91 S.Ct. at 1788, or from the audience’s perspective, and say that each medium makes a unique sensory and psychological impact that cannot be precisely duplicated by any other, the speaker’s autonomy in medium selection is a factor that should not be undervalued. When the state would outlaw a mode of expression — particularly a mode that has traditionally received society’s approval, or at least tolerance — more is involved than simply whether the speaker can adequately convey her message using means the state will permit her to employ. Cf. Schneider v. New Jersey, 308 U.S. 147, 163, 60 S.Ct. 146, 151, 84 L.Ed.2d 155 (1939) (“one is not to have the exercise of his liberty of expression in appropriate places abridged on the plea that it may be exercised in some other place”). See also Thornhill v. Alabama, 310 U.S. 88, 95-96, 105-06, 60 S.Ct. 736, 745-746, 84 L.Ed. 1093 (1940). The standard we use to review such legislation should at least recognize all that is at stake.


. My conclusion as to this statute’s invalidity would not change were I to analyze it as merely a time, place or manner regulation. Even if the state’s aesthetic concerns qualify as a significant governmental interest, I concur wholeheartedly with the court’s assessment that there are no adequate alternative channels for many ideological speakers if billboards and highway signs are entirely banned. Whether Maine could accomplish a more limited restriction of ideological speech by sign (as, for example, by banning all billboards on designated scenic highways or limiting their erection by zoning area) is not, of course, before us.


. The court seems to assume that Maine could constitutionally enact a statute, of the same comprehensiveness as the one before us, that explicitly limits its applicability to commercial speech. Putting aside my reservations, set out infra, as to the seriousness of the burden this would place on commercial expression, I am not so sure as the court that the state could openly discriminate against commercial speech in such a fashion. See e. g., Carey v. Brown, 100 S.Ct. at 2294 & n.13 (implying it an open question whether “certain state interests may be so compelling that where no adequate alternatives exist a content-based distinction — if narrowly drawn — would be a permissible way of furthering those objectives”). But see Young v. American Mini Theatres, Inc., 427 U.S. 50, 65-70, 96 S.Ct. 2440, 2449-50, 49 L.Ed.2d 310 (1976) (plurality opinion). For one thing, to permit the uninhibited use of ideological billboards undercuts, to at least some degree, the rationale for banning the erection of commercial signs. I do not imply that this is necessarily a case where the state is damned if it doesn’t distinguish between commercial and ideological speech, and damned if it does. Cf. Carey v. Brown, 100 S.Ct. at 2297 (Rehnquist, J., dissenting). I merely wish to note that, for me, the question is not so easily resolved.


. In Times Square, for example, signs are an integral aspect of the locale. Indeed, in some areas, a billboard or other sign may be the most interesting and attractive feature of the landscape, a welcome distraction from urban blight or industrial sprawl.


. Anyone who, feeling the urge for a snack or a cup of coffee on a long drive, has scanned fast-food restaurant billboards seeking the magic phrase “Easy on-Easy off’ can probably attest to the phenomenon of desiring a product only if the cost in time and inconvenience is not too great.
This observation also raises questions about the right of traveling consumers to receive the commercial information imparted by billboards and signs. While this element has not been emphasized in argument and consideration of the case, it must at least be acknowledged as present and of constitutional significance. See Virginia State Board of Pharmacy v. Virginia Citizens Consumer Council, Inc., 425 U.S. at 756-57, 96 S.Ct. at 1822, 48 L.Ed.2d 346. Moreover, the Supreme Court has declined to *23limit consideration of this interest to the situation where the information sought to be received by consumers would not otherwise be reasonably available:
We are aware of no general principle that freedom of speech may be abridged when the speaker’s listeners could come by his message by some other means, such as seeking him out and asking him what it is. Nor have we recognized any such limitation on the independent right of the listener to receive the information sought to be communicated. Id. at 757 n.15, 96 S.Ct. at 1823 n.15.


. It should be noted that OBDS do not possess the same potential for timely appeals to travelers as the system of unregulated billboards they are intended to replace. No commercial entity may have more than one OBDS per public roadway leading to its establishment. The OBDS may only be located at intersections where travelers must change directions to reach the advertised product. Thus, potential consumers must be attracted through a single appeal, and they will have little opportunity to consider or discuss the desirability of the product before they must decide whether to divert from their route to seek it.


. See, e. g., Saia v. New York, 334 U.S. at 561-62, 68 S.Ct. at 1150 (loudspeakers).


. E. g., Schneider v. New Jersey, 308 U.S. at 162, 60 S.Ct. at 151 (“the purpose to keep the streets clean and of good appearance is insufficient to justify an ordinance which prohibits a person rightfully on a public street from handing literature to one willing to receive it”).


. E. g., Carey v. Population Services International, 431 U.S. 678, 700-01, 97 S.Ct. at 2024 (1977) (advertising and display of contraceptive devices); Cohen v. California, 403 U.S. at 24-25, 91 S.Ct. at 1787-1788 (jacket inscribed with vulgar phrase).


. I do not believe that a system of selective restrictions would be as difficult to formulate as my brethren fear. The existing zoning codes represent governmental decisions about land use priorities. They might be readily adapted to serve as the basis of sign and billboard regulations. Designation of some public roads as scenic highways also seems a reasonable, and reasonably easy, method of selective restriction. Some states, as well as some private travel associations, have already made such assessments.


. But see The Supreme Court, 1979 Term, 94 Harv.L.Rev. 165-68 (1980) (arguing that there is no principled basis for affording commercial speech a lesser degree of constitutional protection).